DETAILED ACTION

This Office action is in response to papers filed on 8 December 2021.

Claims 1-27 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection made to the title is withdrawn in light of the new title.

The objection made to claims 18, 19, 23 and 24 is withdrawn in light of the amendments made.

The rejection of claims 1-15 and 25 under 35 USC §112, (b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn in light of the amendments made.

The rejection of claims 25-26 under 35 USC §101 as being directed to an abstract idea without significantly more is withdrawn in light of the amendments made.

The rejection of claims 1-15 and 25-27 under 35 USC §102(a)(2) as being anticipated by Jundt et al. (USPAPN US 2018/0101152 A1) is withdrawn in light of the arguments made.
The rejection of claims 16-24 under 35 USC §102(a)(2) as being anticipated by Jundt et al. (USPAPN US 2018/0101152 A1) is maintained and restated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 25-27 are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication No. US 2018/0101152 A1 to Jundt et al. in view of US Patent No. US 10,909,137 B2 to Blevins et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 

The published invention of prior art to Jundt et al. (herein after referred to as “Jundt”) teaches of techniques for commissioning a process control device in a process plant where commissioning data is used for commissioning a process control device for operation.  In doing so, the prior art of Jundt teaches and/or fairly suggests the instant invention as follows.
Independent claim 1, states a method of sharing plant device configuration data collected by a handheld communicator for a set of process control devices comprising:
•	communicatively coupling a first handheld communicator to a first process control device to access a set of device parameters of the first process control device – (taught in paragraph [0014] of Jundt as the portable computing device that obtains commissioning data for the respective process control device);
•	modifying the set of device parameters of the first process control device using the first handheld communicator – (taught in paragraph [0066] of Jundt where the tool or handheld communicator is used to verify and performs a function to assess the set of parameters is described and further explained in paragraph [0024] of Jundt where “one or more process controllers that receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over wired or wireless process control communication” is stated and modification is not precluded.  Blevins teaches the step of modifying in column 5 line 38);

•	assigning a set of relational identifiers including at least one equipment identifier to the first configuration profile, wherein the equipment identifier references at least a second process control device associated with the first process control device – (the type of identifiers included in the tag for assignment is described in paragraphs [0020] and [0048]-[0049] of Jundt); and
•	querying for the first configuration profile by the device identifier and the at least one equipment identifier to retrieve the configuration profile – (paragraph [0022] of Jundt renders the searching for obtaining a configuration profile while column 6, line 25 et seq. describes the request for data as made by Blevins).
Although the prior art of Jundt teaches the limitations of the instant invention as stated herewith.  The reference does not describe each of the identifiers and parameters as claimed.  For this reason, the reference of prior art by Blevins is introduced since, in the same field of endeavor, Blevins describes the different types of identifiers and parameters for use in the 
	
Regarding claim 2, the at least one equipment identifier indexes an equipment profile stored in a memory of the first handheld communicator and wherein the equipment profile includes a device identifier of the second process control device. The listing of the identifiers is explained by Jundt in paragraph [0052] as being stored in a database where the information as identified by the device tag. 

Claim 3 is directed to the at least one equipment identifier being generated by the first handheld communicator to be unique across configuration data collected from multiple plants. In paragraph [0051], Jundt teaches that the device tag may be assigned by its manufacturer or a process plant provider.  Then in paragraph [0045], the process of connecting the devices to a portable component as the electronic marshaling device is more particularly described.

As per the limitations of claim 4 further including generating an equipment profile indexed by the at least one equipment identifier, wherein the equipment profile includes an index of related process control devices that includes the first and the second process control device is claimed.  Paragraph [0051] of Jundt lists the elements of the device tag regarding what is included in the identifier.  In addition, Blevins describes the elements of the identifiers and parameters in column 18 at line 18 et seq. as stated above.

In claim 5, the generating an equipment profile is performed by the first handheld communicator is recited.  Jundt teaches this element of the instant invention in paragraph [0005] where the commissioning tool is defined as a handheld or portable computing device.

 With claim 6, executing a process control segment diagnosis by the first handheld communicator and wherein generating the equipment profile is based on devices identified by the segment analysis while the first handheld communicator is coupled to the first process control device is stated.  This aspect of the instant invention is described in paragraph [0037] by Jundt where the commissioning device, a portable or handheld tool, is used to execute and generate identification of the profiles while connected to the process control device.

Regarding claim 7, the including a recording a detected device connection
between the first process control device and the second process control device and generating the at least one equipment profile based on the detection, wherein the equipment profile indicates a set of equipment communicatively coupled to the first process control device including the second control device is claimed. This feature is addressed by Jundt in paragraph [0037] where the device connection between the process control devices is stated as being communicatively coupled directly between the devices over a wireless link. 

Claim 8 is directed to the equipment profile devices are based on user inputs received at the first handheld communicator as part of a configuration process of the first process control device.  The use of a user interface with the commissioning tool or portable computing device is taught in paragraph [0063] by Jundt where user controls for editing commissioning data is stated.

As per claim 9 the prompting a user at the first handheld communicator to confirm whether the first process control device is associated with an equipment profile of another device identifier in a memory of the first handheld communicator is recited. This element of the instant invention is taught in paragraphs [0063] and [0059] by Jundt the use of the CHARM block which allows for the user to view commissioning data of the field device

In claim 10 the assigning a set of relational identifiers includes assigning a process identifier to the configuration profile, wherein the process identifier indexes a process control profile, the process control profile including a set of attributes including at least the process identifier, an equipment profile, and a set of configuration profiles is recited.  In paragraphs [0049]-[0051], Jundt teaches the use of identifiers and how they are assigned with regard to what the characters represent and are attributed to.

With regard to claim 11, prompting a user at the first handheld communicator to confirm whether the first process control device is associated with a process identifier of another device stored in a memory of the first field communicator.  In paragraph [0063], Jundt teaches the use of CHARM to communicate information regarding the process control device including a description, make and model information, etc.

Claim 12 is directed to the assigning a set of relational identifiers to the first configuration profile is performed by the first handheld communicator prior to transmitting the configuration profile to another device.  In paragraph [0037] the assigning identifiers to the commissioning tool regarding the first configuration profile before transmission to other devices is explained by Jundt. 

As per claim 13 the process identifier is manually entered by a user as part of a configuration process is stated.  In paragraph [0063] of Jundt a user interface is taught as being used for editing/presenting data or information, which necessarily includes manual entry of data/information.

In claim14, wherein the process identifier is indexed to a control loop module identifier is claimed.  Paragraph [0048] Jundt explains that a centralized database is used to store/index 

Regarding claim 15 generating the first configuration profile includes encoding a plant specific identifier into the configuration identifier and further including displaying a retrieved set of configuration profiles at the first handheld communicator where configuration profiles containing the encoded plant specific identifier are displayed using a local plant alias assigned by the first handheld communicator is stated.  Paragraphs [0048]-[0049] in Jundt, teach of the assigning and encoding of the identifiers while paragraph [0063] teaches of the display screen on the portable commission tool that displays the configuration profile details.  

Regarding claim 25, computing device for retrieving configuration data for one or more devices in a process plant is stated as comprising:
•	a computer readable memory storing a configuration profile; a processor; - (the presence of memory and a process is taught in paragraph [0014] by Jundt) 
•	a display device for displaying computer generated graphics, wherein the input device and the display device are communicatively coupled to the processor, and wherein the processor is adapted to generate a search interface window for display on the display device and for querying the computer readable memory for one or more plant device configuration profile, wherein the search interface window includes inputs for at least a device identifier and an equipment identifier for querying for the configuration profile – (the use of a display device is taught in paragraph [0033] by Jundt where the functionality and operations of the system with a display device is detailed as allowing operators to view, monitor real-time operations and make diagnostic, corrective, maintenance, and other actions as required.  Also paragraph [0028] by Jundt details the input of information and processing of parameters as claimed). 


•	a computer readable memory; a processor; - (the presence of memory and a process is taught in paragraph [0014]) 
•	a first interface communicatively connected to a first process control device, wherein the first interface is detachable from the first process control device – (Jundt teaches the use of interfaces connected to the process control device in paragraph [0025] where the process controller is communicatively connected to a wireless gateway is stated),
•	wherein a configuration application is stored on the computer readable memory and adapted to be executed on the processor to – (paragraph [0027] states the use of process control routines that are stored in memory):
o	communicate with the first process control device via the first interface to access a set of device parameters of the first process control device– (paragraphs [0025] and [0027] of Jundt both teach the use of wireless communication links for the process controllers to communicate);
o	modify a set of device parameters of the first process control device – (paragraph [0027] by Jundt teaches the process control device capable communicating with the field devices by control routines and modules which include I/O modules as shown in Fig. 2A furthermore, the reference of prior art of Blevins specifically teaches the types of identifiers and parameters as used by the process control device in starting at column 18 at line 18 et seq. where the real-time data is explained, at column 18, line 55 et seq. where measurement and control data is described, and in column 28, line 58 et seq. where subsequent data is clarified. Blevins teaches the step of generating in column 5 line 48);

assigning a set of relational identifiers including at least one equipment identifier to the first configuration profile, wherein the equipment identifier references at least a second process control device associated with the first process control device – (the type of identifiers included in the tag for assignment is described in paragraphs [0020] and [0048]-[0049] of Jundt); and
querying for the first configuration profile by the device identifier and the at least one equipment identifier to retrieve the configuration profile – (paragraph [0022] of Jundt renders the searching for obtaining a configuration profile while column 6, line 25 et seq. describes the request for data as made by Blevins).
Although the prior art of Jundt teaches the limitations of the instant invention as stated herewith.  The reference does not describe each of the identifiers and parameters as claimed.  For this reason, the reference of prior art by Blevins is introduced since, in the same field of endeavor, Blevins describes the different types of identifiers and parameters for use in the 

As per claim 27 the configuration application is further adapted to assign a process identifier to the first configuration profile, wherein the process identifier indexes a process control profile, the process control profile including a set of attributes including the process identifier, an equipment profile, and a set of configuration profiles.  Paragraph [0051] of Jundt fully describes the assigning of identifiers with regard to the elements included within the tag. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. US 2018/0101152 A1 to Jundt et al..

Independent claim 16 is directed to a system for sharing plant device configuration data collected by handheld communicators for a plurality of process control devices comprising:
•	a first process control device including one of a set of devices including a process controller, an input/output interface, or a field device – (Jundt in paragraph [0020] the use of a process controller, field device and a computing system is taught);
•	a first handheld communicator device detachably coupled to the first process control device – (paragraph [0020] of Jundt describes the use of a portable computing device that is wirelessly/detachably connected via a communication link) and adapted to:
o	access a device parameter menu of the first process control device to execute a set of write commands to the first process control device – (paragraph [0021] by Jundt teaches the portable computing device for transfers commissioning data to the process controller);
o	generate a configuration profile capturing a set of device parameters of the field device, wherein the set of write commands modifies the set of device 
o	assign an equipment identifier to the configuration profile, wherein the equipment identifier indexes an equipment profile that includes a set of process control devices associated with the field device – (the assigning of an identifier is taught in paragraph [0051] of Jundt); and
o	a device configuration database adapted to receive the configuration profile from the handheld communicator and to store the configuration profile indexed by at least a device identifier and an equipment identifier – (paragraph [0052] by Jundt teaches of a database used to receive and store con figuration profiles).  

As per claim 17, the system further including a second handheld communicator
communicatively coupled to a second process control device, wherein the second handheld communicator is further adapted to query for and retrieve the configuration profile from the device configuration database based on the device identifier and the equipment profile and to install the configuration profile on the second process control device is claimed.  Paragraph [0025] by Jundt states that multiple process controllers, and devices can be used in the system as published.

In claim 18, the system is stated as further including a second handheld communicator directly coupled to the first handheld communicator and wherein the second handheld communicator is adapted to query for and retrieve the configuration profile by transmitting a request to the first handheld communicator for a list of configuration profiles associated with a device identifier and an equipment identifier.  Paragraph [0025] by Jundt states that multiple process controllers, and devices can be used in the system as published.


Claim 20 states that the handheld communicator is further adapted to assign a process identifier to the configuration profile.  In paragraph [0037], Jundt explains that the handheld device may be used to commission the field devices which is commensurate with the step of assigning process identifiers.
 
As per claim 21 the handheld communicator is further adapted to encode a plant specific identifier into the configuration identifier.  Jundt teaches this in paragraph [0038] where it is stated that the control devices are pre-configured and store the default commissioning data before installation; however, they can be reconfigured to include updated or transferred data. 

In claim 22, the handheld communicator is further adapted to recognize the plant specific identifier and to display an alias value when the configuration profile is retrieved by the handheld communicator in lieu of a default configuration identifier value.  As described in paragraph [0034] by Jundt, various information in the configuration profile is allowed to be created or changed by the users.
As per claim 23 the device configuration database is hosted by a cloud server.  Paragraph [0030] of Jundt teaches the use of wireless process control communication networks 

In claim 24 a plant workstation is communicatively coupled to the device configuration database and the cloud server and adapted to recognize plant encoded configuration identifiers and to forward the configuration profile to the cloud server after removing the plant specific encoding in the configuration identifiers.  Paragraph [0033] teaches the use of a workstation that is able to receive configuration identifiers and transmit such.

Response to Arguments
Applicant’s arguments, filed December 8, 2021, with respect to the rejection(s) of claim(s) 1, 16, 26 and 27 under 35 USC §102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blevins et al. (US Patent No. US 10,909,137 B2).
Applicant has argued that the rejection of claims 1-27 made in view of Jundt et al. does not teach the elements of the independent claims with regard to the configuration identifier, device identifier, a set of process control device parameters, and a date-time parameter as generated for a first configuration profile for a first process control device as recited.  For this reason, the prior art of Blevins has been introduced to specifically teach these elements of the instant invention as aforementioned.  In addition, Blevins more specifically teaches the steps of modifying, generating, assigning and querying as stated above.
For the reasons aforesaid, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
 http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 9, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119